*51
ORDER

PER CURIAM.
Appellant James T. Jones (“Defendant”) appeals the judgment entered upon his conviction by a jury of three counts of statutory rape, two counts of statutory sodomy and three counts of child molestation against three victims. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. We have, however, provided the parties with a brief memorandum opinion, for their use only, explaining the reason for our decision. The judgment is affirmed pursuant to Rule 30.25(b).